                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN TURNAGE,

        Petitioner,
                                                        Case No. 18-cv-1035-jdp
   v.

MATTHEW MARSKE,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing John

Turnage’s petition for writ of habeas corpus without prejudice.




        /s/                                                       10/30/2019
        Peter Oppeneer, Clerk of Court                              Date
